Citation Nr: 0904920	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-39 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1978 to March 
1979 and from May 2000 to October 2000.  The veteran had 
additional service in the Army National Guard from March 1997 
to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied entitlement to the benefit 
currently sought on appeal.  During the course of the appeal, 
the veteran moved to the jurisdiction of the Nashville, 
Tennessee RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that the veteran's claim for 
service connection for a low back disorder was originally 
denied by a January 2004 rating decision.  The veteran did 
not appeal that decision.  He attempted to reopen his 
previously denied claim by application submitted in February 
2005 (the root of the current appeal).  Although the RO gave 
the veteran notice of the new and material evidence aspect of 
the claim, the June 2005 rating decision did not address 
whether such evidence was received.  Instead, it decided the 
claim on the merits.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995).  
In this case, it would be prejudicial to the veteran for the 
Board to adjudicate that aspect of the claim in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED via the AMC for the following action:

Adjudicate the threshold issue of whether 
new and material evidence has been 
submitted to reopen a previously denied 
claim of entitlement to service connection 
for a low back disorder.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

